986 So. 2d 427 (2007)
WILBANKS HEALTH CARE SERVICES, INC., d/b/a Sylacauga Health Care Center
v.
ALABAMA MEDICAID AGENCY.
2050132.
Court of Civil Appeals of Alabama.
November 16, 2007.
*428 David M. Hunt and Susan V. Simpson of Johnston Barton Proctor & Powell, LLP, Birmingham, for appellant.
Troy King, atty. gen., and William O. Butler III, deputy atty. gen., Alabama Medicaid Agency, for appellee.

On Remand from the Alabama Supreme Court.
THOMAS, Judge.
The prior judgment of this court has been reversed by the Supreme Court of Alabama. See Ex parte Wilbanks Health Care Servs., Inc., d/b/a Sylacauga Health Care Ctr., 986 So. 2d 422 (Ala.2007). On remand to this court, and in compliance with the supreme court's opinion of October 12, 2007, the judgment of the circuit court is reversed and the cause is remanded for compliance with the supreme court's opinion.
REVERSED AND REMANDED.
THOMPSON, P.J., and PITTMAN, BRYAN, and MOORE, JJ., concur.